May 3, 2013 Media Contact:Sonya Headen, Las Vegas, NV (702) 364-3411 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2013 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) announced consolidated earnings of $1.75per basic share for the first quarter of 2013, a $0.04 increase from the $1.71 per basic share earned during the first quarter of 2012.Consolidated net income was $80.8million for the first quarter of 2013, compared to $78.9million for the prior-year quarter.The current quarter includes $3.8million ($0.08 per share) in other income associated with increases in the cash surrender values of company-owned life insurance (“COLI”) policies.The prior-year quarter included $5.2million ($0.11 per share) in other income associated with COLI policies. According to Jeffrey W. Shaw, Chief Executive Officer, “Net income for the natural gas segment was on par with the previous-year quarter, while NPL, our construction services subsidiary, experienced a $1.9 million improvement in net income between periods.”Shaw concluded by stating, “A highlight during the quarter was the upgrade of our credit rating to A- from BBB+ by Standard & Poor’s Ratings Services.S&P cited our sustained improvements in cash flow and leverage measures and improved regulatory relationships in all three service territories.Both customers and shareholders should benefit from this upgrade.” -more- For the twelve months ended March 31, 2013, consolidated net income was $135.2million, or $2.93per basic share, compared to $122.7million, or $2.67per basic share, during the twelve-month period ended March31, 2012. Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $5million in the first quarter of 2013 compared to the first quarter of 2012.Rate relief in Nevada and California provided $2 million of the increase in operating margin.New customers contributed an incremental $2 million in operating margin during the first quarter of 2013, as approximately 20,000 net new customers were added during the last twelve months.Incremental margin from customers outside the decoupling mechanisms and other miscellaneous revenues contributed the remaining $1 million of the increase. Operating expenses for the quarter rose $4.3million, or 3%, compared to the first quarter of 2012 primarily due to increases in general costs, employee-related benefit costs including pension expense, depreciation expense resulting from additional plant in service, and property and other general taxes. Other income, which principally includes changes in the cash surrender values of COLI policies and non-utility expenses, decreased $1.4million between periods, primarily due to COLI cash surrender value increases that were lower during the current quarter as -more- compared to increases in values that occurred during the first quarter of 2012.Net interest deductions decreased $1.3million between quarters primarily due to cost savings from debt refinancing and early debt redemptions. Twelve Months to Date Operating margin increased $39million between periods primarily due to $26 million of rate relief in Arizona, Nevada, and California.Customer growth contributed $6 million toward the increase.The remaining operating margin increase primarily relates to reductions associated with warmer weather in the second quarter of 2011 and a regulatory adjustment recognized in the third quarter of 2011. Operating expenses increased $19.2million, or 3%, between periods principally due to higher general costs, employee-related benefit costs including pension expense and greater depreciation expense resulting from additional plant in service. Other income rose $2.5million between periods.The current twelve-month period reflects COLI-related income of $5.2million, while the prior year twelve-month period included income of $3.7million due to an increase in COLI cash surrender values and recognized net death benefits.Net interest deductions declined $2.3 million between the twelve-month periods primarily due to cost savings from debt refinancing and redemption activity.The decline in interest expense was partially offset by increased interest due to a temporary increase in debt outstanding prior to a debt redemption and -more- larger outstanding balances under the credit facility and commercial paper program during the current twelve-month period. Southwest Gas Corporation provides natural gas service to 1,886,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the timing and amount of rate relief, changes in rate design, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ TWELVE MONTHS ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income (loss) - construction services ) Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) Net interest deductions Income before income taxes Income tax expense Contribution to net income - gas operations $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2013 FINANCIAL STATISTICS Market value to book value per share at quarter end 159% Twelve months to date return on equity total company 10.4% gas segment 9.5% Common stock dividend yield at quarter end 2.8% Customer to employee ratio at quarter end (gas segment) 859 to 1 GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.95 % % Southern Nevada (1) Northern Nevada (1) Southern California Northern California South Lake Tahoe Paiute Pipeline Company (2) (1)Effective April 9, 2013. (2)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
